FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 C. L., an individual,                            No. 19-56074
                    Plaintiff-Appellant,
                                                    D.C. No.
                     v.                          8:18-cv-00475-
                                                   DOC-DFM
 DEL AMO HOSPITAL, INC., a
 California corporation; DOES, 1–10,
 inclusive,                                         OPINION
                Defendants-Appellees.

        Appeal from the United States District Court
           for the Central District of California
         David O. Carter, District Judge, Presiding

         Argued and Submitted December 11, 2020
                   Pasadena, California

                      Filed March 30, 2021

  Before: Ronald M. Gould and Ryan D. Nelson, Circuit
      Judges, and Brian M. Cogan, * District Judge.

                    Opinion by Judge Gould



     *
       The Honorable Brian M. Cogan, United States District Judge for
the Eastern District of New York, sitting by designation.
2                 C. L. V. DEL AMO HOSPITAL

                          SUMMARY **


               Americans with Disabilities Act

    The panel vacated the district court’s judgment, after a
bench trial, in favor of the defendant in an action seeking
injunctive relief under Title III of the Americans with
Disabilities Act (“ADA”), which prohibits discrimination in
“places of public accommodations,” including hospitals.

    Plaintiff C.L., who has been diagnosed with post-
traumatic stress disorder and other conditions, obtained a
dog named Aspen, intending it to be her service dog.
Because enrolling in a full training course to provide Aspen
with formal certification was not a viable option for C.L.,
she began self-training the dog. C.L. sought inpatient
treatment at Del Amo Hospital’s National Treatment Center.
When she asked the Center if she could bring Aspen with her
as a service dog, Del Amo denied the dog admission. The
district court entered judgment in favor of Del Amo on the
ground that Aspen did not qualify as a service animal under
the ADA.

    The panel held that the district court erred as a matter of
law by effectively imposing a certification requirement for
C.L.’s dog to be qualified as a service animal. The panel
held that the ADA prohibits certification requirements for
qualifying service dogs for three reasons: (1) the ADA
defines a service dog functionally, without reference to
specific training requirements; (2) Department of Justice
regulations, rulemaking commentary, and guidance have

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                C. L. V. DEL AMO HOSPITAL                    3

consistently rejected a formal certification requirement; and
(3) allowing a person with a disability to self-train a service
animal furthers the stated goals of the ADA, for other
training could be prohibitively expensive.

   The panel remanded for the district court to consider
whether C.L.’s testimony regarding her self-training of
Aspen, coupled with expert testimony, was sufficient to
show that Aspen was more likely than not a qualified service
dog at the time of trial.


                         COUNSEL

Christopher H. Knauf (argued) and Alexandra M.
Robertson, Disability Rights Legal Center, Los Angeles,
California; Jennifer E. Mathis, Bazelon Center for Mental
Health Law, Washington, D.C.; Celia McGuinness and
Anthony E. Goldsmith, Derby McGuinness & Goldsmith
LLP, Oakland, California; for Plaintiff-Appellant.

Raul L. Martinez (argued), Lewis Brisbois Bisgaard & Smith
LLP, Los Angeles, California; Scott D. Buchholz and Moira
S. Brennan, San Diego, California; for Defendants-
Appellees.

Gina F. Elliott (argued), Adam R. Lawton, and Brian J.
Springer, Munger Tolles & Olson LLP, Los Angeles,
California, for Amici Curiae National Disability Rights
Network, American Association of People With Disabilities,
Autistic Self Advocacy Network, Disability Rights
California, Mental Health America, National Council on
Independent Living, and Psychiatric Service Dog Partners.
4               C. L. V. DEL AMO HOSPITAL

                         OPINION

GOULD, Circuit Judge:

    In 1990, Congress enacted the Americans with
Disabilities Act (“ADA”) to eliminate the discrimination
that persons with disabilities faced in essential facets of
everyday life. 42 U.S.C. § 12101. Title III of the ADA
prohibits     discrimination    in     “places    of    public
accommodations,” including hospitals. Id. §§ 12181–
12182. Plaintiff-Appellant C.L. (“C.L.”), who survived
years of abuse at the hands of her family and a romantic
partner, has been diagnosed with post-traumatic stress
disorder (“PTSD”), dissociative identity disorder (“DID”),
anxiety, and depression. As a result of these conditions, C.L.
experiences hypervigilance, PTSD-related nightmares and
flashbacks, severe anxiety in public spaces and while
bathing, and has difficulty remaining focused and engaged
in daily tasks. To mitigate the symptoms of her disability,
C.L. obtained Aspen, a 16-pound bichon-poodle mix,
intending Aspen to be her service dog. Because enrolling in
a full training course to provide Aspen with formal
certification was not a viable option for C.L., she began self-
training Aspen to perform specific tasks she thought would
ameliorate her disability and decrease her isolation.

    Before and after obtaining Aspen, C.L. sought inpatient
treatment at Defendant-Appellee Del Amo Hospital’s (“Del
Amo”) National Treatment Center. When C.L. asked the
Center if she could bring Aspen with her as her service dog,
Del Amo denied Aspen admission, concluding that the dog’s
presence would interfere with C.L.’s therapy. In the
underlying suit, C.L. challenged Del Amo’s practice of
denying admission to Aspen as a violation of Title III of the
ADA and California’s Unruh Civil Rights Act. C.L. is
undisputedly a person with a disability, and Del Amo is a
                C. L. V. DEL AMO HOSPITAL                   5

place of public accommodation. After a bench trial, the
district court determined that Aspen does not qualify as a
service dog under the ADA. In this appeal, C.L. challenges
the district court’s judgment in favor of Del Amo. We have
jurisdiction under 28 U.S.C. § 1291, and we vacate and
remand.

     We hold that the district court erred by effectively
imposing a certification requirement for C.L.’s dog to be
qualified as a service animal under the ADA. We vacate and
remand for the district court to reconsider whether Aspen
was a qualified service dog at the time of trial, and if Aspen
is a service dog, whether Del Amo has proved its affirmative
defense of fundamental alteration.

                              I

    C.L. is a speech-language pathologist with a master’s
degree in Speech and Language Pathology and a Ph.D. in
Education. As a child, C.L. endured years of physical,
psychological, and sexual abuse. She escaped her family’s
abuse at age 17, but then experienced a 10-year abusive
relationship before escaping and starting therapy in 1995.
By 1996, she had been diagnosed with PTSD and DID, and
started taking medication. Since then, C.L. has been
diagnosed with anxiety and depression.

    C.L.’s psychiatric condition limits major life activities,
such as interacting with others, self-care, and sleeping. As a
result of her PTSD, C.L. has a heightened startle response
and hypervigilance—she continually checks whether things
in her environment are dangerous and finds it difficult to
remain focused and engaged in daily tasks. Additionally,
having people unexpectedly in her presence induces anxiety.
Taking a shower is particularly challenging due to her
history of abuse while bathing. C.L. has PTSD-related
6                  C. L. V. DEL AMO HOSPITAL

nightmares and flashbacks that are sometimes so severe that
she tries not to sleep at all to avoid them.

    In 2011, after an event triggered a traumatic memory,
C.L.’s mental health deteriorated and her flashbacks,
anxiety, and depression increased. C.L. felt suicidal.
Dr. Michael Foust, C.L.’s therapist, encouraged C.L. to
obtain a service dog to manage her symptoms of PTSD and
decrease her isolation.

    C.L. began researching the possibility of obtaining a
service dog. First, she purchased a book called Training
Your Own Psychiatric Service Dog, by a service dog trainer
named Katie Gonzalez, to help her understand the tasks
performed by psychiatric service dogs and whether one
could meet her needs. Katie Gonzalez is the director of Little
Angels Service Dogs (“Little Angels”), a nonprofit service
dog training organization. Gonzalez has trained service
dogs, including psychiatric service dogs, for twenty years,
and has published several books on training service dogs.
Through her research, C.L. learned that because she was
living on Supplemental Security Income, she could not
afford to pay for a trained dog. A trained dog would cost at
least $15,000. 1 C.L. conducted further research and
conferred with a service dog training agency about what dog
breed might best meet her needs.

    In August 2013, C.L. obtained Aspen—a 16-pound
bichon-poodle mix that was then 8 weeks old—to be her

    1
      Little Angels fundraises $38,000 to cover the cost to train each
service dog and then provides the trained service animal to an approved
applicant with a disability on its waiting list for a comparatively minimal
deposit of at least $500. At the time of trial, the waiting list was
approximately 180–200 approved applicants, and the estimated time for
an approved applicant to receive a trained service dog was ten years.
                   C. L. V. DEL AMO HOSPITAL                          7

service dog. At that time, she did not yet know what tasks
she would want Aspen to perform. She took several dog-
training classes at a general dog-training facility, Wags &
Wiggles, where she learned how to train Aspen for general
socialization and good behavior in public. 2 C.L. used the
methods she learned at the dog-training facility and Katie
Gonzalez’s service dog-training book to begin training
Aspen to perform specific tasks. C.L.’s method, as taught
by the classes, included positive reinforcement and verbal
acknowledgement of successfully performed tasks, while
extinguishing inaccurate or inappropriate behavior. C.L.
also used a clicker as a positive reinforcement tool.

    In 2013, C.L. trained Aspen to perform specific tasks to
mitigate symptoms of her disability:

        1. Waking from Nightmares: C.L. trained Aspen to
           wake her from nightmares by standing on her or
           licking her face. This task interrupted the
           nightmares, thereby improving her sleep and
           reducing the amount of distress she experienced
           following a nightmare. C.L. testified that by the
           end of 2013, Aspen was consistently performing
           the task of waking C.L. from nightmares and not
           waking her for any other purpose.

        2. Grounding: C.L. experiences flashbacks and
           anxiety. C.L. trained Aspen to place herself in a
           particular position on C.L.’s lap and apply deep
           pressure while facing forward. This “grounds”
           C.L. in the present. C.L. testified that Aspen was

    2
      C.L. continued to attend classes periodically at Wags & Wiggles
through the spring of 2019. Wags & Wiggles is certified in dog training,
but not service dog training.
8               C. L. V. DEL AMO HOSPITAL

           performing this task consistently by the end of
           2013.

       3. Alert for People Approaching: C.L. trained
          Aspen to alert her that someone is approaching
          outside her sightline, alleviating C.L.’s
          symptoms of hypervigilance and improving her
          ability to focus on tasks at hand.

    In 2014, C.L. attended a two-day seminar at Little
Angels Service Dogs’ facility in San Diego. The seminar
was the first course in a three-seminar series, where C.L.
learned about how to select an appropriate service dog, the
laws and regulations related to having a service dog, and
basic training concepts. Specifically, C.L. learned additional
techniques for using positive reinforcement and correcting
unwanted behaviors such as the “leash tug” and an approach
that involved tapping the dog in the hind area. Later that
year, Little Angels offered two additional seminars for
training one’s own service dog. C.L. says she did not attend
them because they offered training in tasks that she did not
need her dog to perform, such as turning on a light or
opening a door. Moreover, she could not afford the tuition
or the cost of traveling from her home in Santa Ana to San
Diego. Nevertheless, she continued to communicate with
Little Angels trainers via email and telephone to discuss
Aspen’s progress, receive feedback, and get her training
questions answered as she continued training.

    C.L. testified to training Aspen to accomplish the
following additional tasks in 2014 and 2015:

       1. Interrupt Self-Injurious Behavior: C.L. trained
          Aspen to interrupt behaviors such as cutting and
          banging her head against a wall. For example,
          when C.L. is banging her head against a wall,
               C. L. V. DEL AMO HOSPITAL                     9

           Aspen places herself between C.L. and the wall.
           Although C.L.’s therapist also proposed
           strategies for interrupting self-injurious behavior,
           including use of ice or a rubber band to safely
           provide a sensory distraction, C.L. testified that
           Aspen is much more effective than these
           strategies.

       2. Cornering: C.L. trained Aspen to go around a
          corner ahead of C.L. and alert her if someone is
          approaching. Being alerted to the presence of
          people before she sees them alleviates C.L.’s
          anxiety and hypervigilance.

       3. Boundary Control: C.L. trained Aspen to create
          a boundary with her body between C.L. and other
          people, enabling her to spend more time in
          public.

       4. Alert for Medication: C.L. trained Aspen to alert
          her when her anxiety is increasing, even before
          C.L. becomes conscious of it herself.

       5. Standing Guard by the Shower: C.L. has
          difficulty showering due to past sexual abuse, so
          she trained Aspen to sit in a specific location
          outside the bathroom door and to come get her if
          someone approaches.

    On thirteen separate occasions, C.L. sought inpatient
treatment at Del Amo’s National Treatment Center. Only
seven of those admissions, which took place between
September 2015 and August 2017, were the subject of C.L.’s
claims in her initial complaint. The National Treatment
Center program specializes in treatment of patients who have
experienced trauma. During those seven admissions, Del
10              C. L. V. DEL AMO HOSPITAL

Amo denied C.L.’s request to bring Aspen with her. The
hospital denied C.L.’s request because Del Amo clinicians
determined that Aspen’s presence in the Center would
interfere with C.L.’s therapy by allowing her to rely on
Aspen rather than learn coping skills.

    On March 23, 2018, C.L. filed a complaint in the Central
District of California challenging Del Amo’s practice of
denying admission to Aspen on the seven previous occasions
as well as the ongoing denials of admission to Aspen. C.L.
filed suit under Title III of the ADA, 42 U.S.C. § 12182(a),
and California’s Unruh Civil Rights Act, Cal. Civ. Code
§ 51(b). The parties filed cross-motions for summary
judgment.

     In its order on summary judgment, the district court
found that Del Amo did not dispute that C.L. is a “person
with a disability” within the meaning of the ADA. The court
denied Del Amo’s motion in its entirety and granted C.L.’s
motion in part, holding that Del Amo is a “place of public
accommodation” under Title III of the ADA. The court
denied C.L.’s pre-trial motion in limine requesting
adjudication of whether Aspen was, in fact, a service dog.
The district court initially rejected C.L.’s request for a bench
trial, but it then acquiesced when C.L. waived any claim for
damages and stated that she would be pursuing only
injunctive relief at trial.

    A bench trial took place from July 23 to 26, 2019. Two
issues were presented at trial: (1) whether Aspen was a
service dog, and (2) whether allowing Aspen to participate
in C.L.’s hospitalization would “fundamentally alter” the
psychiatric services that were being offered to C.L. during
those hospitalizations under 42 U.S.C. § 12182(b)(2)(A).
                C. L. V. DEL AMO HOSPITAL                    11

    At trial, C.L. testified to training Aspen to perform the
specific tasks outlined above. Because C.L. trained Aspen
in these tasks herself, there was no other witness to testify to
the details of her training and how Aspen helped her manage
her disability from 2015 to 2017.

    Katie Gonzalez testified as an expert in the training of
service dogs, the use of service dogs for psychiatric
disabilities, and the laws and regulations for service dogs as
applied to the work service dogs perform. Gonzalez testified
that interrupting nightmares, alerting for people
approaching, grounding, interrupting self-harm, cornering,
boundary control, alerting for medication, and standing
guard in particular places are typical tasks for psychiatric
service dogs.

    Gonzalez also testified to observing Aspen and C.L. as a
dog-handler unit in June 2019. Gonzalez testified that Aspen
was a fully trained service dog at the time she observed C.L.
and Aspen in June 2019. Gonzalez observed C.L. with
Aspen at multiple locations, a restaurant and a shopping
center, and the meeting lasted one to one-and-a-half hours.
She instructed C.L. to demonstrate some of Aspen’s trained
tasks and examined how the dog reacted to people and its
disposition. She also considered Aspen’s breed and size to
evaluate appropriateness for the tasks Aspen was trained to
perform. Gonzalez also considered the methods by which
C.L. trained Aspen. She testified that the techniques C.L.
described using to train Aspen are the same techniques that
she and Little Angels’ trainers teach in the seminars, and as
described in the Training Your Own Psychiatric Service Dog
book and the Little Angels Seminar Booklet. Gonzalez
interviewed C.L. regarding how C.L. trained Aspen and
concluded that Aspen’s tasks were trained tasks, rather than
mere behaviors.
12              C. L. V. DEL AMO HOSPITAL

    Relevant to this appeal, Gonzalez testified that Little
Angels offers a “certification” for service dogs, based in part
on protocols developed by Assistance Dogs International
(“ADI”). ADI is a private, nonprofit organization of
professional service dog trainers. ADI developed the
protocols for service dog training as best practices by its
members. Gonzalez emphasized, however, that the legal
standard for determining whether a dog is a service dog
under the ADA is different and more basic than the Little
Angels certification or the ADI protocols. A company like
Little Angels can of course set its standards for certifying a
service dog at a level that is more rigorous than that required
by the ADA.

    Gonzalez testified that she could not certify Aspen under
ADI’s protocols because further steps would be required for
her to do so, e.g., submitting the dog’s veterinary records,
remaining in contact with Gonzalez every month, and
completing all of Little Angels’ seminars and assessments.
Gonzalez observed C.L. and Aspen working together and
concluded that the unit exhibited both classical and operant
conditioning—forms of training that are common in the
industry and used by Little Angels’ trainers. Based on the
foregoing, Gonzalez testified that even though C.L. did not
complete the steps required for Little Angels certification,
C.L. had successfully trained Aspen as a service dog.

    On Del Amo’s fundamental alteration defense, Del
Amo’s psychiatrist expert, Dr. Anna Solt, testified that
having the dog present during hospitalization would make it
“too tempting for her to try to utilize the service dog instead
of implementing tools that are taught within the program.”
Dr. Solt also testified that there is “no scientific way to know
that someone is having a nightmare.”
                    C. L. V. DEL AMO HOSPITAL                 13

    After the four-day bench trial, the district court entered
judgment in favor of Del Amo on the grounds that C.L. had
not shown Aspen was or is a service dog. The court did not
reach the question of whether Del Amo had proved its
affirmative defense of “fundamental alteration.” C.L. timely
appealed.

    While this appeal was pending, on February 7, 2020,
several organizations moved pursuant to Federal Rule of
Appellate Procedure 29(a) for leave to file an amicus curiae
brief in support of C.L. The organizations are recognized
authorities in the field of disability rights. We granted the
motion, and the amicus brief was filed on November 6,
2020. 3

                                    II

    We first address the proper standard of review for C.L.’s
claims. We review de novo questions of law or mixed
questions of law and fact. See OneBeacon Ins. Co. v. Has
Inds., Inc., 634 F.3d 1092, 1096 (9th Cir. 2011); Lim v. City
of Long Beach, 217 F.3d 1050, 1054 (9th Cir. 2000). We
review a district court’s findings of fact for clear error. Fed.
R. Civ. Proc. 52(a)(6); Anderson v. Bessemer City, 470 U.S.
564, 566 (1985).

    C.L. frames the issues on appeal as two legal errors by
the district court: (1) imposing a service dog “certification”
requirement that the ADA prohibits, and (2) concluding
incorrectly that C.L.’s uncontroverted and unimpeached
testimony requires corroboration to satisfy the ADA. C.L.
contends that these erroneous legal rulings were the sole
bases for the district court’s finding that Aspen does not

   3
       The court thanks the amicus parties for their views.
14              C. L. V. DEL AMO HOSPITAL

qualify as a service dog.          Del Amo disputes this
characterization, contending that the issue before us is
“whether Aspen was a trained service dog and whether
Aspen could perform tasks directly related to C.L.’s
disability,” a factual finding resting exclusively on the
district court’s “Findings of Fact.” According to Del Amo,
the district court based its factual conclusion that Aspen is
not a service dog on credibility grounds.

    Based on our reading of the district court’s Findings of
Fact and Conclusions of Law, we frame the certification
issue as presented by C.L. and review the claim de novo. The
plain language of the district court’s decision suggests that it
relied on Katie Gonzalez’s inability to “certify” Aspen under
Little Angels’ standards to reject C.L.’s claim that Aspen is
a service dog.

    Del Amo contends that even though the district court
relied on the fact that Aspen was not and could not have been
certified under Little Angels standards, the court also relied
on proper grounds, i.e., credibility. This contention is belied
by the district court order. First, the court repeatedly
emphasized certification standards in its judgment. Second,
in laying out its conclusions of law, the court stated:
“Gonzalez testified that she believes Aspen is a service
animal as of June 2019,” but that testimony was
“contradicted” because Gonzalez “is still not willing to
certify C.L. and Aspen as a service dog and handler team.”
The court then concluded: “Accordingly, the Court finds that
Plaintiff has not met her burden to show . . . that Aspen is
currently a trained service dog.” In other words, Gonzalez’s
expert testimony that Aspen was a trained service dog as of
June 2019—the only expert testimony implicating service
dog training—was not accepted by the court because
Gonzalez’s inability to certify Aspen necessarily
                   C. L. V. DEL AMO HOSPITAL                           15

contradicted that claim. If the inability to certify Aspen
“contradicts” an opinion that Aspen is a trained service dog,
as the district court opined, then the court improperly
considered certification to be a legally necessary standard for
assessing whether Aspen was a trained service dog. Because
the court declined to give weight to C.L.’s testimony on its
own and considered her testimony uncorroborated, the
court’s conclusion that Aspen was not a trained service dog
hinged on the supposed contradiction in Gonzalez’s
testimony.

    Contrary to Del Amo’s contentions, the court did not
challenge or raise questions about C.L.’s credibility, and it
made no findings of fact whatsoever on the substance of
C.L.’s testimony, her demeanor at trial, or any impeaching
evidence. Nor did the court make credibility findings as to
Gonzalez, other than noting—apparently based on the
court’s conflation of the standard for a service dog under the
ADA and Little Angels’ certification standards—that her
testimony contradicted itself. Del Amo points to portions of
C.L.’s testimony it believes are inconsistent or not credible,
but because these contentions are post-hoc rationalizations
of the district court decision—rather than an accurate
representation of the district court’s express findings and
conclusions—we decline to affirm on credibility grounds
and review C.L.’s claim as legal error. See Alpha Distrib.
Co. v. Jack Daniel Distillery, 454 F.2d 442, 452–53 (9th Cir.
1972) (declining to decide contested factual claim where the
district court’s findings of fact were unclear); Fed. R. Civ.
Proc. 52(a)(6). 4


    4
       Rule 52(a) requires: “In an action tried on the facts without a jury
or with an advisory jury, the court must find the facts specially and state
its conclusions of law separately.” The Rule “requires the district court’s
16                  C. L. V. DEL AMO HOSPITAL

   We next address the scope of C.L.’s requested relief.
Because she requests only injunctive relief, 5 the relevant
question is whether Aspen was a trained service dog at the
time of trial: 2019.

                                    III

    We next address what appears to be a question of first
impression for our Circuit 6—whether it is a
misinterpretation of the ADA to effectively require a service
dog to meet formal certification requirements. We hold that
the ADA prohibits certification requirements for qualifying
service dogs for three reasons: (1) the ADA defines a service
dog functionally, without reference to specific training
requirements, (2) Department of Justice (“DOJ”)
regulations, rulemaking commentary, and guidance have
consistently rejected a formal certification requirement, and
(3) allowing a person with a disability to self-train a service
animal furthers the stated goals of the ADA, for other
training could be prohibitively expensive. Thus, the district


findings to ‘be explicit enough to give the appellate court a clear
understanding of the basis of the trial court’s decision, and to enable it to
determine the ground on which the trial court reached its decision.’”
Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1090 (9th Cir. 2002)
(quoting Alpha Distrib., 454 F.2d at 453).
     5
       C.L.’s initial complaint requested damages, but at the time of trial,
C.L. had waived any claim for damages and was pursuing only injunctive
relief. Though Del Amo devotes much of its answering brief to Aspen’s
status as a service dog from 2014 to 2018, that evidence is not dispositive
as to whether Aspen is currently a trained service dog that should be
allowed to accompany C.L. to Del Amo during future admissions.
    6
      Even outside of our Circuit, the case law in this area is sparse and
primarily exists at the district court level.
                C. L. V. DEL AMO HOSPITAL                 17

court erred by imposing a heightened requirement on Aspen
that is inconsistent with the ADA.

                             A

    The ADA’s implementing regulations define a service
animal as “any dog that is individually trained to do work or
perform tasks for the benefit of an individual with a
disability,” including a psychiatric disability, where the
work or tasks are “directly related to the individual’s
disability.” 28 CFR § 36.104. The regulations do not
specify by whom the dog must be trained. Rather, the statute
defines a service dog by the outcome of training—what the
dog is capable of doing to ameliorate an individual’s
disability. The language also makes clear that the dog’s
capabilities must be trained for that purpose; a well-trained
companion animal that happens to alleviate a person’s
anxiety would not suffice, see id., but a dog trained by the
individual to perform certain tasks to alleviate that anxiety
would. Our view is consistent with district courts that have
considered the question and found that the ADA does not
require a service dog to perform a particular number of
trained tasks or amount of work. See, e.g., Green v. Hous.
Auth. of Clackamas Cnty., 994 F. Supp. 1253, 1256 (D. Or.
1998) (“[T]here is no requirement as to the amount or type
of work a service animal must provide for the benefit of the
[person with a disability].”). There must be some evidence
of individual training to distinguish the service animal from
the ordinary pet. For example, a dog may naturally jump up
in its owner’s lap, which would constitute a behavior—
however, if the owner trains the dog to sit in her lap in a
particular position and only in response to certain triggers
related to the owner’s disability, then the dog has been
trained and has ceased to merely behave in a way that dogs
naturally do. Here, Gonzalez, an expert in service dog
18              C. L. V. DEL AMO HOSPITAL

training, explained that the process of training a dog to
mitigate symptoms of disability may involve reinforcing
some natural behaviors and extinguishing other behaviors
until the dog is consistently performing the desired task.
And Aspen had been trained to perform several tasks well
beyond the normal behavior of a pet, such as licking C.L.’s
face to wake her from a nightmare, interrupting self-
injurious behavior, cornering, boundary control and other
specific trained tasks.

                             B

    The DOJ has consistently stated—in regulations,
rulemaking commentary, and official department
guidance—that a service animal within the meaning of the
ADA must be individually trained to perform tasks related
to an individual’s disability, but the animal need not be
formally certified. The test is a functional one: can the dog
consistently help the person with a disability meet the
challenges of life by assisting in the person’s activities of
daily living?

    In enacting the ADA, Congress explained that one
purpose is “to ensure that the Federal Government plays a
central role in enforcing the standards established in this
chapter.” 42 U.S.C. § 12101(b)(3). To that end, Congress
gave the Attorney General the responsibility to promulgate
regulations implementing the provisions of Title III of the
ADA. 42 U.S.C. § 12186(b). “To flesh out the details of
[Title III’s] general rule, Congress charged the Attorney
General with the task of promulgating regulations clarifying
how public accommodations must meet these statutory
obligations.” United States v. AMC Ent., Inc., 549 F.3d 760,
763 (9th Cir. 2008).
                C. L. V. DEL AMO HOSPITAL                   19

    DOJ regulations and commentary make clear that
individuals may self-train service animals without obtaining
formal certification. The DOJ’s administrative guidance
regarding the “public accommodations” provision is
“entitled to deference.” Bragdon v. Abbott, 524 U.S. 624,
646 (1998) (citing Chevron, U.S.A., Inc. v. Nat. Res. Def.
Council, Inc., 467 U.S. 837, 844 (1984)). The current
regulations were made final after the DOJ published a notice
of proposed rulemaking in June 2008.                     See
Nondiscrimination on the Basis of Disability by Public
Accommodations and in Commercial Facilities, 73 Fed.
Reg. 34508, 34515 (proposed June 17, 2008). With regard
to qualifying service animals, the DOJ wished to amend the
definition of “service animal” to exclude some species (such
as rabbits) and to exclude emotional support animals, but it
also sought to formalize the agency’s longstanding position
that people with psychiatric and mental disabilities can use
service animals. Id. at 34515–16, 34521. After receiving
comments, the DOJ issued its final regulations in September
2010, and the regulations took effect in March 2011. See
Nondiscrimination on the Basis of Disability by Public
Accommodations and in Commercial Facilities (“Final
Rule”), 75 Fed. Reg. 56236, 56237 (Sept. 15, 2010); 76 Fed.
Reg. 13286, 13288 (Mar. 11, 2011) (making technical
corrections).

    The district court’s ruling that Aspen was not a service
animal in part because she could not be certified under ADI
standards is contrary to multiple aspects of the 2010
regulations. First, the regulations state that a person with a
“psychiatric . . . or other mental disability” may benefit from
the use of service animals. 28 C.F.R. § 36.104. Trained
tasks can include “preventing or interrupting impulsive or
destructive behaviors.” Id. As other courts have noted, a
dog can be trained to aid a person with a disability without
20               C. L. V. DEL AMO HOSPITAL

formal schooling. See Bronk v. Ineichen, 54 F.3d 425, 430–
31 (7th Cir. 1995) (holding that the district court erred as a
matter of law by providing a jury instruction from which the
“jury could logically infer . . . that without school training, a
dog cannot be a reasonable accommodation,” where a
reasonable accommodation is defined by statute as
“facilitat[ing] a [person with a disability’s] ability to
function”); Green, 994 F. Supp. at 1256.

    The DOJ’s commentary accompanying its rulemaking
confirms that persons with disabilities need not secure
formal training and may self-train their animals. In fact, the
DOJ considered but specifically rejected a recommendation
submitted by multiple commenters to adopt “formal training
requirements for service animals.” Final Rule, 75 Fed. Reg.
at 56272 (rejecting this approach and concluding that DOJ
“will not impose any type of formal training requirements or
certification process”). The DOJ justified its decision by
noting that a certification requirement would increase the
cost of acquiring a service animal, thus limiting access to
such animals for individuals with limited financial
resources, and that suggested training standards were too
“lengthy and detailed.” Id. The DOJ also expressed an
intention not to “unnecessarily impede individual choice” in
light of “the diverse needs and preferences of individuals
with disabilities.” Id. at 56266. Declining to impose any
kind of rigid training requirement, the DOJ emphasized that
“individuals with disabilities may be capable of training, and
some have trained, their service animal to perform tasks or
do work to accommodate their disability.” Id. Thus, the
district court’s conclusion that Aspen’s failure to receive
certification weighed against her claim for relief cannot be
reconciled with the permissive approach adopted by the
DOJ. It is enough if a service dog had been trained to
perform specific tasks that will consistently aid a person with
                   C. L. V. DEL AMO HOSPITAL                        21

a disability by making them more able to perform necessary
tasks and enjoy activities of daily living.

    The district court’s decision also creates tension with a
related regulation.           Section 36.302 specifies the
arrangements that public accommodations must make for
service animals. See 28 C.F.R. § 36.302. Subsection (c)(6)
permits public accommodations to ask only two questions to
determine whether an animal is a service animal: (1) whether
“the animal is required because of a disability,” and
(2) “what work or task the animal has been trained to
perform.”       28 C.F.R. § 36.302(c)(6).         The public
accommodation is expressly prohibited from “requir[ing]
documentation, such as proof that the animal has been
certified, trained, or licensed as a service animal.” Id. 7 The
DOJ observed that requiring individuals with disabilities to
carry around documentation “would be unnecessary,
burdensome, and contrary to the spirit, intent, and mandates
of the ADA.” See Final Rule, 75 Fed. Reg. at 56272. We
conclude that the district court’s implicit rule creates a
mismatch between the information a public accommodation
may request and the conditions that a service animal must
satisfy to be qualified.

    Consistent with the clear language of the regulations and
commentary, many district court decisions both within and
outside our Circuit have declined to apply a certification
obligation. See Green, 994 F. Supp. at 1255–56; Riley v. Bd.
of Comm’rs of Tippecanoe Cnty., No. 14-CV-00063, 2017

    7
       Del Amo contends that this provision of the regulations is a
“different question” from the one presented here, because the issue here
is not that C.L. did not have proper documentation for Aspen. True
enough, but as C.L. points out, it would be nonsensical for the ADA to
effectively require certification when public accommodations are
prohibited from asking for proof of it.
22              C. L. V. DEL AMO HOSPITAL

WL 4181143, at *5 (N.D. Ind. Sept. 21, 2017); Cordoves v.
Miami-Dade County, 92 F. Supp. 3d 1221, 1230 (S.D. Fla.
2015); Rose v. Springfield–Greene Cnty. Health Dep’t,
668 F. Supp. 2d 1206, 1214–15 (W.D. Mo. 2009) (“There
are no requirements as to the amount or type of training that
a service animal must undergo, nor the type of work or
assistance that a service animal must provide, but the animal
be trained to perform tasks or do work for the benefit of a
[person with a disability].”); see also Prindable v. Ass’n of
Apartment Owners of 2987 Kalakaua, 304 F.Supp.2d 1245,
1256 (D. Haw. 2003) (noting that “there are no federally-
mandated animal training standards”).

    The DOJ has conveyed the same views in its technical
assistance manual and other guidance documents. Such
materials may properly serve as authoritative sources of
interpretive guidance. See, e.g., Bay Area Addiction Rsch.
& Treatment, Inc. v. City of Antioch, 179 F.3d 725, 732 n.11
(9th Cir. 1999) (stating that DOJ’s ADA Technical
Assistance Manual “must also be given substantial deference
and will be disregarded only if ‘plainly erroneous or
inconsistent with the regulation’” (citation omitted)). The
DOJ Technical Assistance Manual on the ADA defines
service animals by the tasks they are able to perform, and not
by reference to a particular training protocol. See U.S. Dep’t
of Justice, Technical Assistance Manual on the ADA (1994),
available at https://www.ada.gov/taman3.html. Though the
manual identifies that “[a] number of States have programs
to certify service animals,” it instructs that private entities
“may not insist on proof of State certification before
permitting the entry of a service animal to a place of public
accommodation.” Id. Similarly, the DOJ’s document titled
“Frequently Asked Questions about Service Animals and the
ADA,” which provides guidance on the service animal
provisions, makes clear that the ADA considers self-training
                 C. L. V. DEL AMO HOSPITAL                    23

to be a viable option. See U.S. Dep’t of Justice, “Frequently
Asked Questions about Service Animals and the ADA”
(2015), available at https://www.ada.gov/regs2010/service_
animal_qa.pdf.

                               C

    Finally, we conclude that the district court erred because
effectively requiring certification would hinder the goals of
the ADA.

    The ADA was signed into law on July 26, 1990.
Congress sought to eliminate the discrimination faced by
people with disabilities in essential facets of everyday life,
including at public accommodations.               42 U.S.C.
§ 12101(a)(2)–(3). Accordingly, one of the ADA’s goals
was “to provide a clear and comprehensive national mandate
for the elimination of discrimination against individuals with
disabilities.” Id. at § 12101(b)(1). The flexibility to self-
train a service animal for an individual’s specific needs
furthers the ADA’s goal of helping people with disabilities
live with “equality of opportunity, full participation,
independent living, and economic self-sufficiency.” Id.
at § 12101(a)(7).

    A certification requirement would have negative
consequences for persons with psychiatric disabilities who
rely on service animals. Research shows the significant
impact service animals can have on the quality of life of
persons with such disabilities. See Anne Ruff & Adriana
Fortune, Emerging Duties Under Unsettled Disability Law:
Web Access and Service Animals in Health Care, 11 J.
Health & Life Sci. L. 80, 100 (2017) (recognizing that
service animals are increasingly being used to assist persons
with psychiatric disabilities rather than physical disabilities).
Specifically, service animals have been shown to help
24              C. L. V. DEL AMO HOSPITAL

“individuals with autism, post-traumatic stress disorder, and
anxiety.” Id. Service dogs in particular have been
“associated with clinically significant reductions in [PTSD]
symptoms” compared to usual care alone. See Marguerite
E. O’Haire & Kerri E. Rodriguez, Preliminary Efficacy of
Service Dogs as a Complementary Treatment for
Posttraumatic Stress Disorder in Military Members and
Veterans, 86 J. Consulting & Clinical Psychol. 179, 184
(2018); see also Terry K. Crowe et al., Veterans
Transitioning from Isolation to Integration: A Look at
Veteran/Service Dog Partnerships, 40 Disability &
Rehabilitation 2953, 2956 (2018) (finding that service dogs
decrease isolation because they “were alerted to the
veterans’ anxiety,” and the animals would “nudge[] or alert[]
(cue[]) the veterans to leave the store”).

     C.L.’s case illustrates the benefits a trained service dog
can provide to an individual with PTSD. C.L. testified that
she is able to go into public “much, much more” because of
Aspen’s training in alerting her to the presence of other
people. She also feels comfortable going grocery shopping
with Aspen’s assistance, which she was not able to do
before. Enrolling in a training course to obtain a certification
is not always a viable option for persons like C.L., who had
not been able to work before obtaining Aspen. The district
court placed great weight on the fact that Gonzalez would
not certify Aspen as a service dog under standards set by
Assistance Dogs International, a private trade association,
but Gonzalez explained that she could not certify Aspen
under this standard unless C.L. attended three seminars and
provided proof of disability from a medical provider. Those
burdens were in addition to the $900 tuition, plus any travel
or other expenses that may be required to attend multiple-
day sessions. Moreover, C.L. testified that she did not attend
all three sessions of Little Angels’ seminar in part because
                C. L. V. DEL AMO HOSPITAL                   25

they were focused on tasks she did not require Aspen to
perform. Importantly, the DOJ declined to adopt formal
training requirements precisely because the needs of each
individual with a disability vary greatly. See 73 Fed. Reg.
at 34524.

     Thus, a ruling that service animals cannot be qualified
under the ADA if an expert is not able to certify the animal
based on the standards of a private organization would have
the effect of denying legally protected access to public
accommodations for persons who—like C.L.—need service
animals to mitigate the effects of their disabilities in these
spaces. And from a pragmatic standpoint, there is no
industry-wide consensus on the proper certification
standards. For example, Gonzalez testified that her
organization starts with the general certification framework
of another organization, but then adds additional standards.
It is unclear how a person like C.L. could reliably choose
between these various standards, none of which the DOJ
endorses, to ensure the “certification” will be judicially
recognized. Importing a certification requirement would not
create certainty for whether a dog is truly a service animal.
Instead, it would multiply litigation over which certifications
are judicially valid. Under the ADA, the proper focus is on
whether a service animal will consistently and reliably help
a person with a disability in performing activities of daily
living.

                              IV

    Because we hold that the district court erred as a matter
of law by imposing a certification requirement, we need not
delve deeply into C.L.’s second claim of legal error—
whether corroboration is required if a person self-training
their service dog gives unrebutted testimony. According to
C.L., the district court discounted C.L.’s testimony
26              C. L. V. DEL AMO HOSPITAL

regarding Aspen’s training without giving explicit reasons
for doing so. The court stated: “Other than C.L.’s assertions,
there is no evidence in the record as accepted by the Court
that Aspen was trained to perform, and could perform, the
outlined [service dog] tasks”; and “The sole evidence
Plaintiff put forth that Aspen was a service animal during
this time period is her own testimony that she trained Aspen
to perform tasks.” (emphasis added). Read plainly, these
statements imply that the court had accepted C.L.’s
testimony, but without additional accepted testimony, C.L.’s
own assertions were insufficient to show that Aspen was a
trained service dog.

     But because the district court erred by improperly
discounting Gonzalez’s testimony on certification grounds,
and Gonzalez’s expert testimony that Aspen was a “service
dog” corroborated C.L.’s testimony and thus provided
“additional accepted testimony,” we need not decide
whether unimpeached testimony is necessarily insufficient
to prove that a dog is a service animal. We remand for the
district court to consider whether C.L.’s testimony regarding
her self-training of Aspen, coupled with Katie Gonzalez’s
expert testimony, was sufficient to show that Aspen was
“more likely than not” a qualified service dog at the time of
trial. See Sanchez v. Monumental Life Ins. Co., 102 F.3d
398, 404 (9th Cir. 1996) (describing the preponderance
standard for establishing a fact as “more likely than not”).

                              V

    For these reasons, we hold that the district court erred by
requiring Aspen to meet formal certification standards to
qualify as a service dog, because such a requirement is
inconsistent with the ADA. We remand for the district court
to reconsider C.L.’s claims consistent with what we have
said in this opinion.
                  C. L. V. DEL AMO HOSPITAL                         27

    VACATED AND REMANDED. 8




    8
      Pursuant to General Order 4.5(e), Del Amo Hospital shall bear the
costs of this appeal.